DETAILED ACTION
Information Disclosure Statement
The information disclosure statement dated 10/22/2021 has been considered.
Allowable Subject Matter
Claims 21-23, 25-26, 28, 30-33, 35-38 and 40 are allowed.
The closest prior art of record is Unser et al (PGPub 2016/0132857) teaches systems and methods for determining actual geographic location of a payment transaction.
Unser did not disclose a server is able to automatically record the location information of the transaction device through the transaction data uploaded by the terminal, without the need of manually recording the location information of the transaction device, thereby effectively enhancing the efficiency of obtaining the location information of the transaction device.
Celikyilmax (PGPub 2009/0319425) teaches systems and methods to register merchants for data processing in an electronic transaction system.
Celikyilmax did not disclose a server is able to automatically record the location information of the transaction device through the transaction data uploaded by the terminal, without the need of manually recording the 
The non-patent literature Roles of proxy in location based services: Published in: The 13th IEEE International Symposium on Personal, Indoor and Mobile Radio Communications (Volume: 3, Page(s): 1252-1256 vol.3)
Authors: A. Escudero-Pascual • G.Q. Maguire, Jr. discloses combining XML Encryption with XML Signature in Simple Object Access Protocol service requests provide both message digest and message authentication functionality. Taking advantage of the extensibility and flexibility of XML it is easy to implement and extend the set of privacy enhanced location based services while still hiding the mobile node's network and physical location as desired.
Roles of proxy in location based services: Published in: The 13th IEEE International Symposium on Personal, Indoor and Mobile Radio Communications (Volume: 3, Page(s): 1252-1256 vol.3)
Authors: A. Escudero-Pascual • G.Q. Maguire, Jr. did not disclose a server is able to automatically record the location information of the transaction device through the transaction data uploaded by the terminal, without the need of manually recording the location information of the transaction 
The claims overcome 35 USC 101 because the inventive concept is a practical application of the judicial exception. More specifically, the claims disclose a particular use of the abstract idea in a meaningful way beyond linking the abstract idea to a particular technological environment.
Examiner believes that the practical application pertains to the Combining XML Encryption with XML Signature in Simple Object Access Protocol service requests provide both message digest and message authentication functionality. Taking advantage of the extensibility and flexibility of XML it is easy to implement and extend the set of privacy enhanced location based services while still hiding the mobile node's network and physical location as desired.
The claims include features corresponding to a technical point of novelty, providing a technical solution to a technical problem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698